MAGUIRE, Judge,
concurring:
One point I would like to stress in my agreement with The Opinion of the Court is the literal meaning of the word “transcript.” The Court has said that a transcript is a “writing.” If one resorts to dictionaries to expand the meaning of the word in the light of modern usage and lately developed techniques, I insist that metaphorical uses of the word “transcript” or of its kindred words, “transcribe” and “transcription,” and the “back formations” by lazy language uses, like “radio transcription” and “voice transcript” have no place in fixing the meaning of the word as used in legislative writing like the Manual. I subscribe to no theory now that other forms of reproduction are or are not, may be or may not be, more desirable or more useful in future, or even today. These considerations do not bear upon what the Manual says and means. If progress demands change, so be it; let the Manual be changed. It cannot be changed by one without authority to do so, and it is not to be construed to say today what it does not say through a flight of fancy by an interpreter.
I agree completely with that part of the opinion which characterizes the Commandant Notice and the subsequent amendment to the Coast Guard Supplement. The opinion, however, appears to accept that the Commandant may, by delegated authority, act for the Secretary. I hold to my view previously expressed (dissenting in United States v. Day, 1 M.J. 1167 (C.G.C.M.R. 1975)) that in the absence of a provision by the Congress for delegation of regulatory powers given to the Secretaries by the Code, and in the absence of a provision by the President, under Article 140, that a Secretary may subdelegate a regulatory power delegated to him by the President, a purported delegation by the Secretary of Transportation to the Commandant to prescribe regulations in the area of military justice (10 U.S.C. §§ 801-940) is invalid.